Opinion by
President Judge Crumlish,
The Common Pleas Court of Allegheny County affirmed the revocation of William D. Pauli’s motor vehicle operating privileges by the Secretary of Transportation. He appeals.
The only issues before us are (1). whether a two-month period between receipt of certification of conviction and notice of revocation is an unreasonable ad*91ministrative delay and (2) was there a resulting prejudice to Pauli. See Department of Transportation, Bureau of Traffic Safety v. Parr, 56 Pa. Commonwealth Ct. 203, 205, 424 A.2d 604, 605 (1981). A two-month period between receipt of certification and notice of revocation is not an unreasonable time prejudicial to Pauli. See Department of Transportation, Bureau of Traffic Safety v. Lea, 34 Pa. Commonwealth Ct. 310, 384 A.2d 269 (1978).
Absent a showing of delay, coupled with prejudice, we will not order the reinstatement of Pauli’s license. In this case, there has been neither delay nor prejudice.
Affirmed.
Order
The order of the Court of Common Pleas of Allegheny County is hereby affirmed.